Citation Nr: 0802169	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for colorectal carcinoma, 
including due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active military service from February 1971 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

In December 2007, prior to the promulgation of a decision by 
the Board, the veteran withdrew his appeal of the issue of 
service connection for colorectal carcinoma, including due to 
inservice exposure to herbicides.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of service connection for colorectal 
carcinoma, including due to inservice exposure to herbicides, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).

In December 2007, the veteran submitted a statement 
indicating that he wished to withdraw his appeal regarding 
the issue of service connection for colorectal carcinoma, 
including due to inservice exposure to herbicides.  38 
U.S.C.A. § 7105(d)(5); see 38 C.F.R. § 20.204(b).  
Accordingly, this issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn this 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.


ORDER

The appeal as to the issue of service connection for 
colorectal carcinoma, including due to inservice exposure to 
herbicides, is dismissed. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


